Citation Nr: 9917650	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-24 167A	)	DATE
	)                                       
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M. T., Dr. G.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
PTSD, as of February 9, 1990, and assigned a 30 percent 
disability evaluation from February 9, 1990, to July 27, 
1991; a 100 percent temporary total disability evaluation 
from July 28, 1991, to October 31, 1991; and a 30 percent 
disability evaluation for PTSD from November 1, 1991.  

In a March 1997 rating determination, the RO increased the 
veteran's disability evaluation from 30 to 50 percent from 
February 9, 1990, except for the period when the temporary 
total rating was in effect.  

As the veteran noted disagreement with the assignment of the 
initial rating and properly perfected his appeal the 
propriety of the rating during the time period from the date 
of receipt of the reopened claim through the point in time 
when a final resolution has been reached, is currently before 
the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  Although the RO 
had not evaluated the veteran's claim in light of Fenderson, 
the Board finds that there has been no due process violation.  
That is, the RO has considered the appropriate evaluation for 
the entire period since the effective date of the grant of 
service connection. 


FINDINGS OF FACT

PTSD has caused the veteran to be unable to obtain or 
maintain employment throughout the period since the effective 
date of the grant of service connection.  


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD from 
February 2, 1990, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet.App. 308 (1991), the United States Court 
of Veterans Appeals (Court) held, in pertinent part, that 
where the law or regulation changed after a claim had been 
filed but before the administrative or judicial appeal 
process had been concluded, the version most favorable to the 
appellant was to be applied.

Under the provisions of the old rating schedule, a 50 percent 
evaluation was warranted for considerable social and 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation required that 
attitudes of all contacts except the most intimate to have 
been so adversely affected as to result in virtual isolation 
in the community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996). 

The revised rating criteria contemplates that a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Factual Background

A review of the record demonstrates that the veteran 
requested that his claim for service connection for PTSD be 
reopened in January 1990.  

Treatment records received in conjunction with the veteran's 
claim reveal that he was hospitalized in February 1990, with 
complaints of increasing flashbacks about Vietnam, suicidal 
ideations, and poor sleep.  Mental status examination at the 
time of admission revealed that the veteran had fair eye 
contact and was somewhat agitated.  The smell of alcohol on 
his breath was also noted.  His affect was appropriate but 
his mood was angry and irritable.  His trend of thought was 
spontaneous and goal directed.  He had some paranoid ideation 
but denied any auditory or visual hallucinations.  He did 
note that he was having increasing flashbacks about Vietnam.  
He denied any suicidal or homicidal thoughts or plans.  He 
was oriented times three and his memory and judgment appeared 
intact.  Insight and judgment were fair and cognitive 
functioning was average.  The veteran was homeless at the 
time of admission.  He was reported to have not been a 
behavior problem during his stay but tended to get loud and 
very easily agitated.  Axis I diagnoses of PTSD and alcohol 
abuse were rendered.  

In April 1990, the veteran was admitted to the Brentwood VA 
Medical Center (MC), where he remained until August 15, 1990.  
At the time of his admission, the veteran had marked ideas of 
reference, overinclusive thinking, paranoia, and increased 
irritability.  He was also not sleeping or eating well.  He 
denied any suicidal or homicidal ideations, history of flight 
of ideas, or racing thoughts.  

The examiner noted that during his hospitalization course, 
the veteran stabilized on his medication regimen and did well 
enough to look for a more stable living situation.  He was 
eventually transferred to the IRU.  It was noted that the 
veteran had arranged his affairs very poorly in the past and 
that he was under close scrutiny while hospitalized.  The 
examiner indicated that following his transfer to IRU, the 
veteran was assigned to ground maintenance and met his detail 
for the most part.  It was noted that he became more 
disorganized in July and had to be given Haldol.  An 
Evaluation Work Summary covering the period from July 9, 
1990, to July 31, 1990, found that the veteran had worked 14 
days for a period of 73 hours and that he had been absent for 
5 hours.  It was noted that the veteran was unstable and did 
not stay where assigned.  It was also reported that he left 
the worksite on several occasions.  It was further indicated 
that an investigation had revealed that the veteran was not 
medication compliant.  At the time of discharge, the veteran 
was found to be competent for VA purposes and to be 
employable.  He was transferred to the Domiciliary Program on 
August 16, 1990.  

An investigation report prepared in September 1990, covering 
the period from August 1, 1990, to August 30, 1990, revealed 
that the veteran had worked 15 days during this time period 
for a total of 54 hours and that he had been absent for 4 
days.  It was noted that the veteran had left the hospital 
for one week and transferred to the domiciliary.  His 
behavior was reported to be declining and he was found to 
have poor emotional control and to be very unstable.  It was 
noted that the veteran had little understanding of his 
behavior and its consequences.

In an October 1990 report, it was noted that the veteran had 
been working in the Horticulture program since July 1990 and 
that he was requesting that he be discharged in order to 
"get a job".  The examiner noted that although the veteran 
maintained that he did not need medication, without it, he 
became anxious and unable to maintain minimum concentration.  
The veteran was found not to be ready for competitive 
employment.  In an October 1990 follow-up outpatient 
treatment record, it was indicated that the veteran was going 
for an interview at the dog shelter for a possible paying job 
after having been discharged from his horticulture job at his 
request.  

In November 1990, the veteran was discharged from the 
domiciliary.  In the discharge report, it was indicated that 
the veteran had become disappointed with the program due to 
the pay his was receiving for his work programs.  The veteran 
was noted to have missed several appointments, including 
dental and ENT appointments, as well as mental health clinic 
appointments, which the examiner attributed to his 
psychiatric condition.  It was noted that the veteran lacked 
comprehension and understanding of his condition which often 
led to unrealistic demands, that when not carried out led to 
frustration, anxiety, and anger.  Discharge diagnoses of 
chronic paranoid schizophrenia, PTSD, and rule out learning 
deficit/Organic Brain Syndrome, were rendered.  

In July 1991, the veteran was again hospitalized for PTSD, 
with the hospitalization lasting until October 9, 1991.  The 
discharge summary report indicated that at the time of 
admission, the veteran had suicidal ideation.  It was noted 
that he had recently been placed in board-and-care and had 
become increasingly bothered by flashbacks.  The report noted 
that the veteran had an extremely long psychiatric history 
and that he had been at times designated as a marginally 
functional person.  The reviewer observed that the veteran 
had not been found to be marginally functional when entering 
the military.  The examiner noted that the veteran's PTSD 
symptoms were particularly disabling during the current 
hospitalization.  The veteran's PTSD appeared to become worse 
during the hospitalization and he had a markedly diminished 
interest in any activities.  He indicated that the veteran 
showed increasing signs of an inability to cope with stress.  
The veteran was found to not be competent for VA purposes.  A 
discharge diagnosis of PTSD was rendered.

In an October 1991 letter, a clinical psychologist from the 
Wadsworth VAMC indicated that she had been working with the 
veteran since May 1990.  She noted that the veteran 
experienced intrusive recollection of Viet Cong attacks, 
flashbacks, auditory and olfactory hallucinations, intrusive 
thoughts, and paranoid feelings.  She observed that even 
during hospitalizations, the veteran continually experienced 
dreams of being attacked.  She noted that the veteran had 
lived a marginal existence since returning home from the war 
and that he had had a brief unsuccessful marriage and no 
relations since then.  She also reported that he was an 
absentee father.  She indicated that the veteran had a 
continuing bitterness about being denied work because he was 
a Vietnam vet and because he had been labeled as a "baby 
killer" from Vietnam.  The psychologist further noted that 
the veteran had problems falling and staying asleep, 
outbursts of anger and irritability, exaggerated startle 
response, and concentration problems.  She also reported that 
the veteran had no substance abuse symptomatology and that he 
tried beyond average to maintain employment and support 
himself.  

In an October 1991 report from the Chief of the Vietnam 
Veterans Liaison Unit (VVLU), it was noted that the veteran 
had significant employment and social dysfunctioning as a 
result of PTSD and that he was significantly impaired from 
his war-related experiences.  

In September 1992, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he was married on one occasion and that it 
ended in divorce.  He noted that he kept in contact with his 
daughter and wife by phone.  The veteran indicated that he 
had been sober for five years but admitted to having an 
occasional drink.  He reported that he had not worked full-
time since 1978 and that he had been unemployed since 1985.  

Mental status examination revealed that the veteran was 
extremely anxious, nervous, and agitated throughout the 
interview.  He was oriented to person and place and partially 
to time.  His affect was one of alot of underlying hostility 
because of past VA experiences.  His memory was fair.   He 
could only recall the current president and the president 
when he was inservice.  He had difficulty with proverbs and 
could not do serial subtractions.  The veteran denied any 
overt psychotic manifestations stating he had no delusions or 
auditory or visual hallucinations.  The veteran did admit to 
paranoia and to having difficulty trusting people.  Insight 
and judgment were limited.  Diagnoses of PTSD syndrome, 
alcohol abuse, and possible schizophrenia residuals were 
rendered.  The examiner noted that the veteran was suffering 
from PTSD and that his poor work habits and alcohol abuse 
went along with this.  He also indicated that because of his 
intellect or impairment, the veteran's life adjustment had 
been much more difficult.  

In November 1992, the veteran underwent VA psychological 
testing.  At the time of the examination, the veteran 
reported that he was not functioning well and that he had no 
job and no relationships.  The veteran indicated that he was 
currently unemployed except for "pocket money" he earned at 
a karate studio.  He noted that he had been fired from 
previous jobs for being a Vietnam veteran.  Psychological 
testing revealed diagnoses of PTSD, residual type 
schizophrenia, and borderline intellectual functioning.  A 
GAF score of 50 was reported, with the examiners noting that 
the veteran had one friend and that he was unemployable.

The examiners observed that the veteran's history since his 
time inservice included numerous psychiatric 
hospitalizations, a failed marriage, and difficulty 
maintaining employment.  The examiners further indicated that 
the veteran reported experiencing numerous symptoms which 
were consistent with PTSD.  He was irritable, had difficulty 
sleeping, had increased startle response and was 
hypervigilant.  He also avoided loud noises and experienced 
recurrent distressing memories of Vietnam.  They noted that 
although the veteran had many historical factors which he 
experienced prior to enlisting, which may have contributed to 
his difficulties, a diagnosis of PTSD was warranted.  

In February 1993, the veteran was hospitalized as a result of 
feelings of hurt and anger.  The veteran reported that he had 
been working as a karate instructor for the past year but 
that he had had subsequent deterioration in his working 
relationship with his employer and as a consequence had 
sustained multiple acute stresses.  He also reported 
increased feelings of anger and anxiety as a result of 
noncompliance with his medication.  The veteran became less 
anxious with medication.  

Mental status examination revealed a disheveled individual 
who was moderately agitated and had some facial mannerisms, 
including sniffling.  He was generally responsive to 
questions but was somewhat paranoid with regard to certain 
areas.  He was alert and had good concentration and fair 
attention.  His speech was appropriate in volume and rate but 
had an angry tone.  He was alert and oriented times four and 
his mood could be described as angry with limited range.  His 
thought form and content was logical but with considerable 
tangential tendencies.  He tended to be suspicious of people.  
He denied any suicidal or homicidal thoughts or delusions or 
hallucinations.  His intellectual functioning revealed a 
generally good fund of knowledge but he was unable to perform 
simple calculations.  His judgment was fair to poor.  The 
examiner noted that the veteran had arranged for alternative 
employment services with VA and alternative employment with 
the YMCA.  The examiner noted that the veteran's general 
behavior was improved at the time of discharge; however, he 
remained easily provoked when faced with normal everyday 
impairments.  

In December 1993, the veteran was hospitalized for a period 
of 20 days.  On the January 1994 discharge summary, it was 
noted that that the veteran's PTSD symptoms had begun to 
exacerbate and included nightmares, flashbacks, intrusive 
thoughts, and hypervigilance.  Diagnoses of bipolar disorder, 
manic, and PTSD, were rendered.  The examiner indicated that 
the veteran's prognosis was guarded and that he had severe 
disorders which were severely impairing and disabling.  He 
was noted to be significantly improved on medication but the 
question arose as to compliance.  The veteran was found to be 
competent for VA purposes but he was considered to be 
disabled for a period of at least three months.  

At the time of a December 1994 psychiatric consultation, the 
veteran reported having a great deal of insomnia, being up 
for multiple hours at night, and being awakened by nightmares 
of combat experiences from Vietnam.  He also reported having 
frequent intrusive thoughts.  He further indicated that he 
had flashbacks to Vietnam while lying in bed.  He also noted 
having startle response and great difficulty with 
irritability and anger.

The veteran reported that he was slightly more stable on his 
medications but that he was not able to do much during the 
day.  The examiner noted that the veteran had attempted to go 
through vocational rehabilitation but that it had been 
determined that the severity of his concentration difficulty 
as well as his profound irritability ending in job 
terminations had left him completely unable to work.  He 
indicated that this had further increased the veteran's 
hopelessness.  The veteran denied symptoms of depression, 
appetite disturbance, suicidal ruminations, or feelings of 
guilt or helplessness.  He also denied any ongoing psychotic 
experiences, hallucinations or delusions, or any manic 
symptoms.  

The examiner noted that since the veteran's experience in the 
PTSD Ward at Menlo Park, he had had a continuation of his 
symptoms which had gotten worse over the years and had 
rendered him unable to hold a job.  The veteran was noted to 
be in a relationship that was very satisfying.  

Mental status examination revealed that the veteran was alert 
and well kept.  Speech had a regular rate and rhythm.  His 
mood was euthymic and his affect was constricted.  His 
thoughts were generally logical and goal directed but fairly 
concrete.  The veteran denied any suicidal or homicidal 
ideations or delusions and hallucinations.  Axis I diagnoses 
of chronic combat related PTSD and substance abuse in 
remission were rendered.  A GAF score of 40 was assigned.  

The examiner noted that the veteran had sincerely attempted 
to work through the vocational rehabilitation program but was 
determined to be ineligible because of tremendous 
difficulties with concentration, re-experiencing symptoms, 
irritability, and hyperarousal.  The examiner indicated that 
after meeting with the veteran he found that he had sincerely 
attempted to work and had enjoyed work in the past but that 
he could not work because he was severely crippled by his 
PTSD symptomatology.  

In a May 1995 letter, the veteran's VA clinical psychologist 
indicated that the veteran had problems with anger and 
relating to people.  She also noted that he was isolated from 
people and that he could have a raw forceful demeanor.  She 
indicated noted that his PTSD and schizophrenia virtually 
precluded employment at any level.  She noted that he had 
tried to join the work force with no success, which was 
difficult for the veteran to accept. 

Later that month, the veteran was again hospitalized for 
problems with PTSD.  He was admitted by his case manager, who 
noted that the veteran had become increasingly agitated and 
paranoid and that he felt unsafe.  The examiner observed that 
this periodically happened and would cause the veteran to 
rapidly decompensate.  The veteran was placed on medication 
for several days and responded favorably.  He was discharged 
on June 9, 1995, and his prognosis was listed as fair.  

At a February 1997 personal hearing, both the veteran's 
social worker/case manager and clinical psychologist 
testified on his behalf.  The social worker indicated that 
she did not consider the veteran employable.  The veteran's 
psychologist indicated that it was her belief the veteran's 
paranoia was one part of his PTSD.  She also testified that 
the veteran could not even maintain employment working at a 
cat shelter for 4 hours per week.  Both the veteran's 
psychologist and case manager/social worker submitted letters 
in support of the veteran's claim.  

In her February 1997 letter, the veteran's case manager 
indicated that she had been working with the veteran  in the 
VA Supported Housing (SH) Program since October 1995.  She 
noted that the VASH program provided intensive case 
management and housing assistance to homeless veterans with 
psychiatric or substance abuse diagnoses.  The case manager 
indicated that she visited the veteran's apartment two times 
per month and that she had frequent phone contact with the 
veteran.  She also noted that the veteran attended several 
weekly group meetings.

She reported that the veteran frequently had difficulty 
sitting through his appointments and had to excuse himself 
prematurely.  She also stated that the veteran had difficulty 
making eye contact and appeared restless and uneasy.  He 
described intense feelings of anxiety, nervousness, and 
fright when around others, which led him to "flight" and 
isolation.  She noted that the veteran continued to exhibit 
symptoms of PTSD and that he had difficulty sleeping due to 
recurrent nightmares and flashbacks.  He indicated that the 
veteran slept for only one hour at a time and that he 
continued to experience intrusive thoughts, extreme 
hypervigilance, intense distress when anxious, and 
exaggerated startle response.  

The social worker indicated that due to his symptoms the 
veteran had great difficulty maintaining employment and 
accepting responsibility.  She noted that as recently as four 
months ago the veteran attempted to work in a cat shelter one 
day per week but found this extremely stressful.  His primary 
complaint was difficulty trusting and getting along with 
others.  On two occasions, the veteran did not show up for 
work and locked himself in his apartment due to rain, which 
he stated caused flashbacks.  She also noted that the 
sleepless nights due to flashbacks and nightmares had caused 
the veteran to miss work and scheduled appointments with her.  

The social worker also noted that the veteran had not dated a 
woman in ten years and had no close personal relationships.  
She indicated that it was her professional  opinion that the 
veteran's prognosis was guarded.  She also reported that 
considering the veteran's dysfunctional behavior, he did not 
have the ability to function adequately when faced with the 
stresses and responsibility of employment.  

The veteran's psychologist again reported, as she had in the 
past, that the veteran was unemployable as a result of his 
PTSD.  

In a June 1998 letter, the veteran's VA psychiatrist 
indicated that he had been working with the veteran for 
several years.  He noted that the veteran slept between two 
and seven hours per night and that he woke up by 4:00 a.m.  
He further indicated that the veteran woke up at least one 
tine per night with combat-related nightmares.  He also noted 
that the veteran had psychological and physiological 
reactions to stimuli that reminded him of traumatic 
experiences.  He reported that the veteran had difficulty 
functioning in all areas of life: work, relationships, and 
not being able to fit into society.  He stated that while the 
veteran had other psychiatric diagnoses, the predominant 
cause of his dysfunction was PTSD.  He noted that the 
veteran's PTSD had been difficult to treat with medication 
and caused most of his difficulty relating to people and 
working.  He indicated that the overall degree of psychiatric 
disability due to PTSD was marked to severe.  

In September 1998, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported having nightmares of Vietnam on a daily basis.  He 
also noted having flashback episodes of Vietnam.  He further 
indicated having intense psychological distress.  He noted 
that he did not leave his apartment at night and that he kept 
himself locked in because he was paranoid.  He indicated that 
he tried to avoid thoughts, feelings, and conversations about 
Vietnam.  He noted that he had markedly diminished interest 
in participating in activities for the past thirteen years.  
He also reported feeling detached from others.  He noted 
having outbursts of anger and irritability and depression 
approximately two times per month.  He indicated that he only 
socialized with veterans.  The veteran reported that he had 
previously been married and that it lasted for one and one-
half years.  He had had no other relationships since that 
time.  

The veteran reported that he had been working for VA for the 
past twenty years.  He indicated that he would perform 
"piece work, putting things together on and off for therapy 
pay," which he stated was $1.00 per hour.  He noted that he 
was currently working for VA at the veterans' garden, for 
"work therapy."  He related that he had been there for five 
months and worked from 7:30 a.m. to 12:00 p.m. every day, 
five days per week.  He reported that his mental symptoms 
impaired his working ability to the point where he could not 
concentrate on the job.  He indicated that when he had a bad 
night he did not come in the next day.  

Mental status examination revealed that the veteran had 
average grooming and hygiene.  He did not have any bizarre 
posturing, gait, or mannerisms.  The veteran indicated that 
he was "cranky".  He did not appear depressed, anxious, or 
in any other way emotionally distressed during the interview.  
His affect was noted to be constricted.  Speech was fluent 
without pressure or retardation.  There was no homicidal or 
suicidal intent.  There were no loose associations, 
tangentiality, or circumstantiality.  He was oriented to 
time, place, and person.  Immediate recall was impaired.  
Intellect was a little below average.  There was no 
bizarreness or personalization.  Judgment and insight were 
good.  There was no impairment of thought process or 
communication or ritualistic behavior.  A diagnosis of PTSD 
was rendered.  The examiner assigned a GAF score of 62.  

The examiner noted that the veteran lived alone in an 
apartment and that he went shopping and cooked.  The veteran 
reported that he had not driven for 23 years as he could not 
concentrate on driving or remember the streets.  His hobby 
was fishing.  He noted that his only friends were veterans.  
He reported that he related "good" with others.  He 
indicated that he spent his day at the gardens working for 
therapy pay, that he attended a black belt class on Friday 
night, that he watched TV with Vietnam buddies, and that he 
read, walked, and attended VA PTSD group meetings.  He also 
reported that he went to the movies when he had money.  The 
veteran was found to be capable of managing his own funds.  
The examiner noted that the veteran's symptoms were secondary 
to his service-connected PTSD.  

Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  In the instant case 
the veteran is technically not seeking an increased rating, 
since his appeal arises from the original assignment of a 
disability rating.  However, when a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 12 
Vet. App. 119 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 50 percent during any period since service connection was 
established.

The record shows that the veteran has not maintained more 
than marginal employment since at least February 1990.  His 
attempts to maintain more than marginal employment have 
proven unsuccessful.  VA has appointed a custodian to manage 
his funds, and numerous medical professionals have expressed 
the opinion that the veteran's employment handicap was 
attributable to PTSD.  His psychologist has concluded that 
PTSD renders the veteran unemployable.  The Board also notes 
that the veteran is in receipt of Supplemental Security 
Income (SSI) from the Social Security Administration.

While the most recent examination for VA contains a GAF score 
that indicates no more than mild symptoms; this examination 
is of limited probative value.  The examiner does not appear 
to have reviewed the claims folder, and appears to have 
mistaken the veteran's marginal employment in work therapy, 
for gainful employment with VA.  The record shows that the 
veteran was only working four and a half hours per day, five 
days per week, was receiving only $1.00 per hour and worked 
as a part of his therapy.  The veteran reported difficulty 
with concentration even in this sheltered employment, and 
noted that he regularly missed time from this work.

Other records show that the veteran has been given a GAF 
score of 40.  A GAF score of between 31 and 40 contemplates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. 
§ 4.130 (1998).

The Court has held that the criteria for a 100 percent 
evaluation under the old rating criteria are "each 
independent bases for granting a 100 percent evaluation."  
Richard v. Brown, 9 Vet. App. 266, 268 (1996).  In this case, 
the evidence is in favor of a finding that throughout the 
period since the effective date of the grant of service 
connection for PTSD, that disability has resulted in a 
demonstrable inability to obtain or retain employment under 
the old criteria.  Given that the veteran's PTSD prevents him 
from maintaining employment, he meets the requirements for a 
100 percent schedular evaluation under the old criteria for 
evaluating PTSD since the effective date of the grant of 
service connection.


ORDER

A 100 percent evaluation for PTSD is granted.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

